Citation Nr: 0611649	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the rating reduction for the service-connected 
coronary artery disease (CAD) from 30 percent to 10 percent, 
effective from August 1, 2002, was proper, to include whether 
an increased rating is warranted for the service-connected 
CAD.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1954 to December 
1957 and from November 1961 to December 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In response to a June 2001 increased rating claim for the 
service-connected CAD, the RO's May 2002 rating decision 
reduced the veteran's rating for the service-connected CAD 
from 30 percent to 10 percent.  


FINDINGS OF FACT

1.  A 30 percent rating was assigned to the veteran's 
service-connected CAD effective from September 1985 based on 
medical evidence showing that the veteran underwent an 
angioplasty which reduced a 90 percent obstruction to a 30 
percent obstruction; there was no angina, no left ventricular 
dysfunction or ectopy, no recurrence of chest pain, shortness 
of breath, light-headedness, or palpations.  

2.  In February 2002, the veteran was notified that the RO 
proposed to reduce the evaluation for the service-connected 
CAD to 10 percent, based on an October 2001 VA examination 
determination that showed the veteran's CAD was stable status 
post cardiac catheterization with stent placement in 1999; 
the veteran was properly notified of the proposal.

3.  By a May 2002 decision, the RO reduced the rating 
assigned to the CAD to 10 percent.

4.  The competent medical evidence of record, including VA 
examinations and Brooke Army Medical Center records, 
demonstrates that the veteran's CAD currently results in an 
overall disability picture that more nearly approximates the 
criteria for the assignment of a 30 percent rating for the 
service-connected CAD.  

5.  Improvement in the veteran's service-connected CAD has 
not been demonstrated.

6.  The veteran's service-connected CAD is not shown to be 
productive of an overall severe disability picture; that is, 
the medical evidence does not demonstrate that the veteran 
suffers from more than one episode of acute congestive heart 
failure in the past year, or that the veteran demonstrates a 
workload of greater than 3 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or that there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  Restoration of the 30 percent rating for the service-
connected CAD is warranted.  38 U.S.C.A. § 1155 (West 2002 & 
West Supp. 2005); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.7, 
4.20, 4.104, Diagnostic Code 7005 (2005).

2.  The schedular criteria for an evaluation in excess of 30 
percent for coronary artery disease have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 
2005); 38 C.F.R. § 3.159, 4.104, Diagnostic Code 7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With regard to the claim on appeal, involving a rating 
reduction and increased rating, as the original rating is 
being restored, as noted hereinbelow, that portion of the 
claim on appeal is granted in full and no additional 
discussion with regard to VA's duty to notify and assist is 
necessary with regard to the propriety of the reduction.  
Rather, the Board will address the VCAA as it pertains to the 
veteran's inherent claim for an increased rating for the 
service-connected CAD.

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating.  The appellant was not, however, 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability(ies) on appeal 
or to an initial disability rating.  Despite the inadequate 
notice provided to the appellant on the issues of effective 
date, and initial rating, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As the appellant's claim for an increased rating is denied, 
there will be no effective date or rating assigned, and as 
such, there can be no possibility of any prejudice to the 
claimant.  

In this case, the veteran's increased rating claim was 
received at the RO in June 2001.  The veteran was thereafter 
provided with an initial proposal to decrease the rating for 
the service-connected CAD in February 2002, prior to the 
unfavorable rating decision which was issued in May 2002.  
That proposal notified the veteran of the criteria for rating 
CAD and what was necessary to substantiate a claim for 
increase.  Notice of the proposal was provided to the veteran 
in March 2002.  As such, the Board finds no defect with the 
timing of the notice letter.  

The notice letters included the type of evidence needed to 
substantiate claims for increased ratings.  The RO, in a 
February 2006 duty to assist letter, also informed the 
appellant about the information and evidence that VA will 
seek to provide.  The letters also informed the appellant 
about the information and evidence he was expected to 
provide.  That letter also informed the appellant that he 
should tell the RO about any additional information or 
evidence that he wanted the RO to obtain and he should submit 
all evidence in his possession that pertained to his claim.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes private and VA 
treatment records and examinations of the appellant and 
written statements from the appellant.  It does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Rating Reductions

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based upon average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Diagnostic 
codes identify the various disabilities.  Id.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, VA must notify 
the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2005).  In this case, 
the RO satisfied these procedural requirements.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e) (2005), VA must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(i)(2) (West 2005).  Where a 
reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.  38 
C.F.R. § 3.105(i)(2)(i) (2005).  The RO satisfied the 
requirements by allowing a 60-day period to expire before 
assigning the reduction effective date.  

In the present case, the RO proposed to reduce the schedular 
rating for the veteran's coronary artery disease from 30 
percent to 10 percent via a February 2002 rating decision, 
and the veteran was notified of such proposal via a March 
2002 letter.  Subsequently, in its May 2002 rating decision, 
the RO implemented the rating reduction, effective August 1, 
2002, and the veteran was notified of such reduction and his 
right to appeal via a May 2002 letter.  VA thus met the 
requirements of the regulation for setting the effective date 
of the reduction.  

In view of the veteran's disagreement with the reduction from 
30 percent, consideration must be give to 38 C.F.R. § 3.344 
regarding stabilization of disability evaluations.  The 
provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in 
this case, as the veteran's 30 percent rating had been in 
effect since September 1985, a period of five years or more.

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, including, but not limited to CAD, will 
not be reduced on the basis of any one examination, except in 
those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, where material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (2005).  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.

The next question for the Board is whether the evidence of 
record as of the date of the May 2002 rating decision 
provided a basis for the rating reduction.  At the time of 
the reduction, the veteran's coronary artery disease with 
hypertension was evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  Under this diagnostic code, a 30 
percent evaluation is assigned when there is documented 
coronary artery disease resulting in a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.150, Diagnostic Code 
7005 (2005).  

In this case, the veteran was originally granted service 
connection for hypertension, with a 10 percent rating 
assigned, effective from January 1979.  In a November 1985 
rating decision, the veteran's service-connected disability 
was recharacterized as atherosclerotic heart disease with one 
vessel coronary artery disease without angina but with 
hypertension.  A 30 percent rating was assigned, effective 
from September 1985.  In August 2000, the veteran submitted 
an increased rating claim, noting that over the prior year, 
he had suffered with angina pain and deterioration such that 
placement of a stent was needed to hold the artery open.  
Indeed, records from the Brooke Army Medical Center confirm 
that the veteran underwent a stent placement because of 
unstable angina in December 1999 after a cardiac 
catheterization revealed moderate non-obstructive CAD to 
include a poorly visualized area in the mid LAD.  In this 
regard, the Board points out that a Brooke Army Medical 
Center routine check-up from the cardiology clinic in October 
1999, just two months prior to the stent surgery, notes that 
the veteran denied angina and was asymptomatic with normal 
function at that time.  

At an October 2000 VA examination, the veteran reported 
occasional exertional chest discomfort, but no chest pain 
with normal walking.  His medications included Ecotrin; 
atenolol, 50 mg daily; lisinopril, 20 mg daily; Zocor, 80 mg 
daily; and nitroglycerin as needed.  Examination of the heart 
revealed regular rate and rhythm.  Normal S1 and S2.  There 
were no murmurs, lifts, heaves or thrills.  

A chest x-ray revealed that the heart was enlarged, with the 
computerized tomography (CT) ratio of 31.5:17.  There was 
mild central pulmonary vascular engorgement, but no evidence 
of pulmonary congestion and no pulmonary edema to suggest 
congestive heart failure (CHF).  There was haziness in the 
lower lung fields on both sides, particularly on the left, 
which may have represented a pleural reaction from old 
inflammatory disease or may have simply been shadows from the 
pectoral soft tissues.  There was no evidence of pleural 
effusion.  There was no tumor and the soft tissues and bony 
thorax were unremarkable.  The impression was cardiomegaly, 
with mild central pulmonary congestion, but no evidence of 
CHF.  Stress test revealed good exercise capacity.  The heart 
response was blunted; blood pressure response was normal.  No 
arrhythmias were noted with exercise.  The conclusion was 
suboptimal Bruce exercise treadmill test.  The examiner noted 
nondiagnostic EKG secondary to inadequate heart rate 
secondary to beta-blocker therapy.  There were no diagnostic 
ST changes and no chest pain.  METs were 9.  The diagnosis 
was arteriosclerotic heart disease, stable.  The examiner 
noted that he was not provided with any medical records for 
review at the time of the examination.  

A November 2000 rating decision confirmed and continued the 
30 percent rating for the CAD; however, a March 2001 rating 
decision determined that the veteran's hypertension should be 
rated separately from the CAD, and assigned a separate 10 
percent rating for the service-connected hypertension (in 
addition to the 30 percent rating already assigned for the 
service-connected CAD).

In June 2001, the veteran filed a claim for increase for the 
service-connected CAD and hypertension.  VA records from 2001 
note that the veteran had enrolled in diabetes education 
classes for impaired glucose tolerance.  Other records from 
this time period indicate that the veteran needed a prostate 
surgery pre-op cardiac assessment.  The examiner noted that 
the veteran was angina free with good functional capacity.  

The veteran was examined on a fee basis for VA in October 
2001, at which time he reported no chest pain.  Examination 
of the heart was within normal limits.  EKG was normal.  The 
heart was not enlarged on chest x-ray and there was no 
mediastinal abnormality.  The impression was no evidence of 
acute cardiopulmonary abnormality.  There was a question of 
mild pulmonary emphysema; and an extensive pleural scar was 
noted at the anterior cardiophrenic sulci.  The diagnosis was 
CAD status post PTCA and stent placement.  The examiner 
indicated that he did not conduct an echocardiogram because 
the diagnosis of CAD had already been established and he had 
already undergone several treatments for the CAD.  The 
examiner also reported that an echocardiogram was not 
performed because the veteran's history suggested that he was 
able to walk without difficulty about two or three blocks, 
thus placing him in a category of no restriction of 
activities correlating with METs eight and up.  There is no 
indication that the examiner reviewed the claims file.

In the February 2002 rating decision, the RO proposed to 
reduce the veteran's 30 percent rating to 10 percent for the 
service-connected CAD.  The RO determined that the veteran 
did not meet the criteria for a 30 percent rating and 
determined that the most recent October 2001 VA fee basis 
examination showed improvement in the veteran's CAD.  

The veteran disagreed with that determination and requested 
that his medical records from Brooke Army Medical Center be 
obtained.  A review of these records, which date back to 
1985, show that the severity of the veteran CAD was similar 
in 1985 and 1986 to the medical impressions in 2000 and 2001.  
For example, a September 1986 memo notes that the veteran had 
a diagnosis of CAD, that he underwent percutaneous 
transluminal coronary angioplasty, and currently had no 
coronary lesions which were likely to cause him problems.  
His prognosis was good and his activities were not 
restricted.  A chest x-ray from September 1986 revealed no 
active cardiopulmonary disease.  

On July 19, 1996, the veteran denied any angina at a routine 
follow up.  However, a July 30, 1996 note indicates that the 
veteran was hospitalized for chest pain and released on July 
29th.

In the veteran's substantive appeal, received at the RO in 
January 2003, the veteran asserted that the rating 
[reduction] was based on the QTC (fee basis) examination from 
October 2001, and was not viewed in relation to the entire 
history of his disease.  For the reasons set forth 
hereinbelow, the Board agrees with the veteran's assertions 
and finds that the reduction to 10 percent for the service-
connected CAD was not proper because overall improvement in 
the veteran's CAD is not shown by the evidence of record.  

As noted above, since 1986, the veteran's CAD has been 
productive of intermittent and occasional angina, 
necessitating treatment with medication such as 
nitroglycerin.  In addition, the veteran has undergone 
angioplasty and stent placement surgeries in 1986 and 1999.  
The medical records reflect, at times, that the veteran is 
asymptomatic, with no angina, and no restriction of 
activities.  However, as noted hereinabove, the record also 
shows that the veteran can develop unexpected angina due to 
his CAD only weeks after a routine follow up appointment 
during which he reports that he is feeling great with no 
symptoms, such as between October 1999 and December 1999.  In 
light of the foregoing, the Board finds that the veteran's 
underlying CAD has remained relatively stable since the 
November 1985 rating decision, at which time, the disability 
was found to be 30 percent disabling.  

As the veteran points out, the RO apparently found 
improvement in the veteran's CAD by comparing the October 
2000 QTC examination to the October 2001 QTC examination.  
For example, the October 2000 QTC examination noted an 
enlarged heart with occasional chest pain on exertion; 
however the October 2001 examination noted no abnormality on 
EKG or chest x-ray.  Nevertheless, it does not appear that 
either examiner was provided with the veteran's claims file, 
to include the Brooke Army Medical Center records, and the 
October 2001 examiner did not perform an echocardiogram.  
Finally, the October 2001 examiner only reported current 
findings, and in no way indicated that the veteran's overall 
underlying CAD disability underwent improvement.  Although 
the RO determined that improvement in the CAD was shown by 
the evidence of record, the RO did not provide an explanation 
for that determination.  Moreover, the VA examiner's were 
unable to accurately relate the veteran's current level of 
disability with his past level of disability as they were not 
provided with the claims file which included a complete 
medical history of the veteran's CAD.  

In comparing the medical evidence upon which the 30 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 10 percent evaluation was based, the 
Board finds that there was effectively no improvement in the 
veteran's service-connected coronary artery disease with 
hypertension shown at the time of the proposed reduction.  It 
appears that the only difference between the examination of 
October 2000 and October 2001 was a decrease in the heart 
size.  As noted above, it is essential that the entire record 
of examination and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, including, but not limited to CAD, will 
not be reduced on the basis of any one examination, except in 
those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  

After review of the evidence of record, the Board believes 
that there is a reasonable doubt as to whether at the time of 
the reduction, the record reflected an actual improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  There is no medical evidence of 
record showing an actual improvement in the veteran's CAD 
subsequent to the November 1985 rating decision which granted 
a 30 percent disability rating and prior to the May 2002 
rating decision which reduced the rating to 10 percent.  In 
sum, the Board is unable to conclude that reduction based on 
the medical evidence of record since 1985 was proper.  
Restoration of the 30 percent rating for the service-
connected CAD, effective from August 1, 2002, is therefore 
warranted.  

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

To the extent that the veteran seeks a higher rating for the 
service-connected CAD, the Board finds that the preponderance 
of the evidence is against a rating in excess of 30 percent 
for coronary artery disease.  Neither the evidence that was 
of record at the time of the reduction, nor that added to the 
record since then shows that the veteran's coronary artery 
disease meets or approximates the criteria for the next 
higher 60 percent rating under Diagnostic Code 7005.  

In this regard, under Diagnostic Code 7005 a 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.150, Diagnostic Code 7005.  

As noted above, the veteran's CAD has remained relatively 
stable since 1985.  At no time, has the veteran's service-
connected CAD been productive of more than one episode of 
acute congestive heart failure in the past year, or; workload 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Thus, a rating in excess of 30 percent for 
the service-connected CAD is not warranted.  

Finally, the Board points out that the veteran failed to 
report to a scheduled VA fee basis examination in November 
2005.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record; 
however, when the examination is scheduled in conjunction 
with a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2005).

In conclusion, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent for coronary artery disease.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 61, 
55 (1991); 38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

Entitlement to restoration of a 30 percent rating for 
service-connected CAD, is warranted, effective August 1, 
2002.  To this extent, the appeal is granted.

An increased rating in excess of 30 percent for the service-
connected CAD is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


